Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 June 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.	See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 2 June 2021 are acknowledged.  Claims 22-50 and 52 are currently pending.  Claims 1-21 and 51 ae canceled.  Claims 22, 26, 28-29, 32, 34, 37, 42, and 45 are currently amended.  Claim 52 is newly added.  Claims 22-50 and 52 are examined on the merits within. 

New Rejections
Claim Rejections – 35 U.S.C. 112(a)-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


4.	Claims 22-50 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Claims 22, 32, and 42 recite the limitation “wherein about 20% to about 50% of the local anesthetic is released in the first 3 days to 5 days of the 14 days, and wherein at least 80% of the remaining local anesthetic is released in the last 9 days to 11 days of the 14 days.” Currently the claims are directed to a therapeutic region and a control region wherein the therapeutic region comprises a bioresorbable polymer, a local anesthetic and a releasing agent and the control region comprises a second bioresorbable polymer.  Based on applicants’ arguments, it is unclear what structure causes the two phase release profile.  Is the release profile a result of the specific types of polymers, anesthetic, releasing agents and/or the specific amounts or ratios of these ingredients?  Is the release profile a result of the thickness of each region? What structural component is necessary to cause the claimed release profile? The claims lack sufficient written description to achieve the claimed release profile.  

Claim Rejections – 35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 22-50 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claims 22, 32, 34, and 42 recite the limitation "of the 14 days" in lines 22 and 23; however the original recitation in the claim states “no less than 14 days”.  This creates ambiguity in the claim as to whether “of the 14 days” is further limiting “no less than 14 days” to only 14 days or if therapeutic release occurs after 14 days.  The claim could easily be amended to recite “of the no less than 14 days” to overcome this issue. 

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 22-50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebersole et al. (U.S. Patent Application Publication No. 2014/0107159) in view of McKay (U.S. Patent Application Publication No. 2013/0018321) and Pelissier (U.S. Patent Application Publication No. 2006/0034887).

	Ebersole et al. do not teach a releasing agent. 
	McKay teaches improved medical devices implantable near a target tissue site beneath the skin of a patient, wherein the implantable device comprises a drug depot configured to release a therapeutically active.   See abstract.  The new medical device treats or reduces postoperative pain by providing consistent analgesic efficacy at the target tissue site.  See paragraph [0008].  Pores, that allow release of the drug, can be formed in the drug depot using tween (i.e., polysorbate) or 
	Pelissier teaches an implantable structure of flexible consistency for the sustained and controlled release of an active substance consisting of a bioresorbable support and an active substance.  See abstract.  The preferred active agent is a local anesthetic such as lidocaine, bupivacaine, tetracine, ropivacaine, etc.  See paragraph [0031].  Example 7 is directed to a “sandwich” implant shown in Figure 2. The peripheral structure is formed of two ribbons of support material of PLA50GA50 and lactic acid.  The internal structure is made of the same support material but contains bupivacaine in proportion of 50% by weight. Each structure has a length of 7 cm, a width of 1 cm, and a thickness of 1 mm.  See paragraph [0145]. After immersion, microporosities are visualized.  See paragraph [0158]. Table 10 shows solubilization of implant after 15 days. The local anesthetic has a particle size range of 10 to 50 microns. See paragraph [0100]. Table 4 shows 450-600 mg lidocaine released in the first day and 300-400 additional milligrams each day after. Pelissier teaches release of at most about 600 mg of lidocaine per 24 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a pore former, such as polysorbate or polyethylene glycol, to help control the release of the active ingredient since McKay teaches the effectiveness of pore forming compounds in medical devices comprising the same local anesthetics and bioresorbable polymers as Ebersole.  It would have been well within the purview of the skilled artisan at the time the invention was filed to modify the thickness of each layer and amounts of therapeutic, polymer and pore former in each layer to achieve the desired control release profile based on the teachings of Ebersole, McKay and Pelissier. 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 22-50 and 52  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-89 of copending Application No. 16/366323 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/366323 are directed to implantable structures comprising a sandwich structure with a top and bottom layer comprising a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claims 22-50 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13, 22, 24-33, and 36-42 of copending Application No. 16/840215(reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/840215 are directed to implantable structures comprising a sandwich structure with a top and bottom layer comprising a biodegradable polymer, and a middle layer comprising a biodegradable polymer, releasing agent and active ingredient.  Application No. 16/840215 also claims that the surface area of the therapeutic region is less than the exposed surface area of the control region and the thickness of the control region is less than the thickness of the therapeutic region. The difference between the two applications lies in the fact that Application No. 16/840215 includes many more elements and is thus much more specific.  Thus, the invention of Application No. 16/840215 is in effect a "species of the "generic" invention of the instant application.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus the two are not patentably distinct. 


Response to Arguments
	Applicants’ arguments filed 2 June 2021 have been fully considered but they are not persuasive.
14.	Applicants argued, “Ebersole fails to disclose a film configured to release a therapeutic agent over a 14-day time period. Ebersole's film exhibits a total release between 48-72 hours. McKay teaches that a pore forming agent would further accelerate the release of the therapeutic agent. Pelissier fails to cure the deficiencies of Ebersole and McKay. Claim 22 recites a two stage release profile in which the local anesthetic is released at different rates.  Ebersole is directed to films that release at a constant rate. Ebersole leads away from any delivery of a therapeutic agent at different rates during treatment.”
	In response to applicants’ arguments, each reference does not need to teach each and every limitation as long as the combination of references make obvious the claimed invention.  In the instant case, Ebersole is provided to show a tri-layer structure wherein the anesthetic active is only in the middle layer.   Ebersole also states the film thickness may be controlled by factors such as the number of applications of each solution, the length of time/rate of spraying, polymer solution composition, drug solution composition, flow rate, use of additives, etc.  See paragraph [0083].  Film thickness may also play a role in the drug release and diffusion.  See paragraph [0084].  The prior art of McKay was provided to make obvious the use of pore formers and how the drug depot can have both controlled and immediate release and how these factors are modified to achieve the desired release profile.  The medical device comprises poly(lactide-co-glycolide) a biodegradable polymer that may provide immediate release or sustain release of the therapeutic agent.  See paragraph [0105].  Medical devices allow for drugs to be released over days, weeks, or months.  See paragraph [0002].  The drug depot can have a sustained release surface that releases the therapeutic over a period of 3 days, 3 months, 6 months or longer.  See paragraph [0137]. The release profile can be sustained and/or immediate.  See paragraph [0137]. Claim 22 is directed to a therapeutic region with a first bioresorbable polymer, a local anesthetic and a releasing agent and a control region comprising a second bioresorbable polymer.  The claim currently does not further limit the type of polymer, type of releasing agent, or amounts of either.  The prior art of Ebersole and McKay make obvious the claimed structure as well as provide guidance for one to modify the structure to achieve the desired control release profile.  If the desired release profile is not achieved, the question arises as to what makes the claims different from the prior art.  Is it a specific component, a specific amount of certain components, or structural features within the depot?  Since the prior art makes obvious the claimed depot yet applicant argues, the function would not be achieved, then what component is causing this difference in function.  
	Thus this rejection is maintained. 

15.	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
	The obviousness double patenting rejections are hereby maintained.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
17.	No claims are allowed at this time.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615